Exhibit 10.1

SEMPRA ENERGY

488 8th Avenue

San Diego, California 92101

 

 

[Date]

 

 

[Name]

[Address]

 

Re:      Indemnification and Insurance

 

Dear [First name],

 

The Board of Directors of Sempra Energy (the “Company”) has investigated the
availability and sufficiency of liability insurance and statutory
indemnification provisions to provide directors, officers, employees and other
agents of the Sempra Energy Companies with appropriate protection against the
various legal risks and potential liabilities to which their positions subject
them.  It has concluded that liability insurance and statutory indemnification
provisions may provide inadequate and unacceptable protection. 

 

Accordingly, to attract and retain the services of highly experienced and
capable individuals such as you, the Company’s Board of Directors has determined
(after due consideration and investigation of the terms and provisions of this
agreement) that it is not only reasonable and prudent but also essential to the
best interests of the Company and its shareholders to provide the additional
protective measures contemplated by this agreement. 

 

Therefore, the Board of Directors has authorized the Company to enter into the
following agreement with you:

 

            1.         Definitions.  For purposes of this agreement:

 

(a)        The term “agent of the Company” means any person who is or was a
director, officer, employee or other agent of one or more Sempra Energy
Companies, or is or was serving at the request of the Company as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust or other enterprise, in each case whether or not such person is
serving in such capacity at the time any expense, liability or settlement amount
is incurred for which indemnification or advances of expenses are to be provided
under this agreement.

 

(b)        A “change in control” of the Company shall be deemed to have occurred
when:

 

                                    (i)         Any person is or becomes the
beneficial owner (as that term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities; or

 

                                    (ii)        The following individuals cease
for any reason to constitute a majority of the number of directors then
serving:  individuals who, on the date hereof, constitute the Board of Directors
of the Company and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors or nomination for election by the Company’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

                                    (iii)       There is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least sixty percent (60%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by any such person any securities acquired
directly from the Company or its affiliates other than in connection with the
acquisition by the Company or its affiliates of a business) representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

                                    (iv)       The shareholders of the Company
approve a plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least sixty percent (60%) of the combined voting power of the voting securities
of which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

                        (c)        The term “expenses” includes, without
limitation, fees (statutory or otherwise), disbursements and retainers of
attorneys, accountants, witnesses and experts, travel and deposition costs,
expenses of investigations, judicial or administrative proceedings and appeals
and other expenses actually and reasonably incurred by you in connection with
any proceeding or in establishing your rights to indemnification by the Company
pursuant to this agreement or otherwise and, to the extent you are not otherwise
compensated by a Sempra Energy Company or any third party, reasonable
compensation for time spent by you in connection with any of the foregoing.  The
term “expenses” does not include liabilities or settlement amounts.

 

                        (d)       The term “liabilities” includes, without
limitation, judgments, fines, penalties, excise taxes under the Employee
Retirement Income Security Act of 1974 and other monetary liabilities levied or
assessed against you in connection with any proceeding.  The term “liabilities”
does not include expenses or settlement amounts.

 

                        (e)        The term “person” shall have the meaning
given in section 3(a)(9) of the Securities Exchange Act of 1934, as modified and
used in sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of the Company, or (v) a person or group as used
in Rule 13d-1(b) under the Securities Exchange Act of 1934.

 

                        (f)        The term “proceeding” includes, without
limitation, any threatened, pending or completed action, suit or other
proceeding (whether formal or informal, whether brought by or in the name or
right of a Sempra Energy Company or otherwise and whether of a civil, criminal,
administrative, investigative or other nature) to which you are party, are
threatened to be made a party or are otherwise involved by reason of the fact
that you are or were an agent of the Company.

 

                        (g)        The term “reviewing party” means the person
or body appointed in accordance with Section 5 of this agreement.

 

                        (h)        The term “Sempra Energy Companies” means the
Company and its subsidiaries and any other corporation, partnership, joint
venture, trust or other enterprise directly or indirectly controlled (by
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such enterprise, through the ownership of voting
securities or otherwise) by the Company, and the term a “Sempra Energy Company”
means any of the Sempra Energy Companies.

 

                        (i)         The term “settlement amounts” includes,
without limitation, all amounts actually and reasonably incurred by you in
settling or otherwise disposing of any proceeding.  The term settlement amounts
do not include expenses or liabilities.

 

2.         Agreement to Serve.  You agree to continue to serve the Sempra Energy
Companies as a director, officer or employee for so long as you are retained in
such positions or until such time as you tender your resignation or are removed
or terminated from such positions.

 

3.         Indemnification in Third Party Proceedings.  The Company shall
indemnify you against all expenses, liabilities and settlement amounts incurred
by you in connection with any proceeding (other than a proceeding by or in the
name or right of a Sempra Energy Company to procure a judgment in its favor) by
reason of the fact that you are or were an agent of the Company; provided,
however, that the Company shall not be required to indemnify you in respect of
any settlement amounts incurred by you that are not approved by the Company.

 

4.         Indemnification in Proceedings by or in the Name or Right of a Sempra
Energy Company.  The Company shall indemnify you against all expenses,
liabilities and settlement amounts incurred by you in connection with any
proceeding by or in the name or right of a Sempra Energy Company to procure a
judgment in its favor.

 

5.         Conclusive Presumption Regarding Standards of Conduct.  You shall be
conclusively presumed to have met all relevant standards of conduct (if any) of
applicable law for indemnification pursuant to this agreement, unless a
determination is made that you have not met such standards by the reviewing
party.  Before any change in control of the Company, the reviewing party shall
be any appropriate person or body consisting of a member or members of the Board
of Directors of the Company or any other person or body appointed by the Board
of Directors of the Company who is not a party to the proceeding with respect to
which you are seeking indemnification; after a change in control of the Company,
the reviewing party shall be the independent counsel.  With respect to all
matters arising after a change in control of the Company concerning your right
to indemnification under this agreement or any other agreement or under
applicable law or the Company’s Articles of Incorporation or Bylaws now or
hereafter in effect relating to indemnification for indemnifiable events, the
Company shall seek legal advice only from independent counsel selected by you
and approved by the Company, the approval of whom shall not be unreasonably
withheld, and who has not otherwise performed services for the Company or you
(other than in connection with indemnification matters) within the last five
years.  The independent counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or you in an action to
determine your rights under this agreement.  The independent counsel, among
other things, shall render a written opinion to the Company and you as to
whether and to what extent you should be permitted to be indemnified under
applicable law.  The Company agrees to pay the reasonable fees of the
independent counsel and to indemnify fully such counsel against any and all
expenses, including attorneys’ fees, claims, liabilities, loss, and damages
arising out of or relating to this agreement or the engagement of independent
counsel under this agreement.

 

6.         Indemnification of Expenses of Successful Party.  Notwithstanding any
other provision of this agreement, to the extent that you have been successful
in defense of any proceeding or in defense of any claim, issue or matter
therein, on the merits or otherwise (including, without limitation, the
dismissal thereof without prejudice or settlement thereof without an admission
of liability), the Company shall indemnify you against all expenses incurred by
you in connection therewith.

 

7.         Partial Indemnification.  If you are entitled under any provision of
this agreement to indemnification by the Company for a portion of the expenses,
liabilities and settlement amounts incurred by you in connection with any
proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify you for the portion of your expenses, liabilities and
settlement amounts to which you are entitled.

 

8.         Advances of Expenses.  Upon your written request and without regard
to any determination made under Section 5 of this agreement, expenses incurred
by you in connection with any proceeding shall be promptly advanced to you by
the Company prior to the final disposition of the proceeding subject to your
written undertaking to repay any advances if it is ultimately determined that
you are not entitled to indemnification in respect of such expenses.

 

9.         Indemnification Procedure; Determination of Right to Indemnification.

 

            (a)        You will promptly notify the Company in writing after
your receipt of notice of the commencement of any proceeding in respect of which
a claim is to be made against the Company under this agreement; provided,
however, your omission so to notify the Company shall not relieve the Company
from any liability which it may have to you under this agreement except and to
the extent that the Company establishes by clear and convincing evidence that
such omission was materially prejudicial to the Company and shall not relieve
the Company from any liability which it may otherwise have to you.  You will
also provide the Company with such information and cooperation with respect to
the proceeding as it may reasonably request.

 

            (b)        If a claim by you for indemnification or for advances of
expenses under this agreement is not paid by the Company within 30 days of the
Company’s receipt of your written request for payment, your rights to
indemnification and advances as provided by this agreement shall be enforceable
by you in any court of competent jurisdiction.  In any such action, you shall be
presumed to be entitled to indemnification and advances of expenses and the
Company shall be required to establish by clear and convincing evidence that you
are not so entitled or that such indemnification and advancement of expenses is
prohibited under applicable law.

 

            (c)        The expenses incurred by you in connection with any
action concerning your right to indemnification or advances of expenses in whole
or in part pursuant to this agreement shall also be indemnified by the Company
regardless of the outcome of such an action, unless a court of competent
jurisdiction determines that each of the material assertions made by you in such
action were not made in good faith or were frivolous.

 

            (d)       With respect to any proceeding for which indemnification
or advances of expenses is requested pursuant to this agreement, the Company
will be entitled to participate therein at its own expense and, except as
otherwise provided below, may assume the defense thereof with counsel
satisfactory to you.  You shall have the right to employ your own counsel in any
proceeding, but the Company will not be liable to you under this agreement for
any fees and expenses of such counsel incurred after notice from the Company of
its assumption of the defense of the proceeding unless (i) the employment of
counsel by you has been authorized by the Company, (ii) you shall have
reasonably concluded that there may be a conflict of interest between the
Company and you in the conduct of the defense of the proceeding, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
proceeding.  The Company shall not be entitled to assume the defense of any
proceeding brought by or in the name or right of a Sempra Energy Company or any
proceeding as to which you have concluded that there may be a conflict of
interest between the Company and you and the Company shall not settle any
proceeding in any manner which would impose any penalty or limitation on you
without your written consent.

 

10.       Limitations on Indemnification and Advances of Expenses.  No
indemnification or advances of expenses shall be made to you by the Company
pursuant to this agreement:

 

            (a)        In connection with any proceeding initiated or brought
voluntarily by you and not by way of defense, except with respect to actions
brought to establish or enforce a right to indemnification or advances of
expenses under this agreement or any statute or other law or otherwise as
required under applicable law, but such indemnification or advances of expenses
may be provided by the Company in specific cases if the Board of Directors finds
it to be appropriate.

 

            (b)        To the extent that you are actually indemnified or
expenses are actually advanced to you by the Company otherwise than pursuant to
this agreement or by another Sempra Energy Company or an affiliate thereof.

 

            (c)        To the extent that any expenses, liabilities or
settlement amounts are actually paid or reimbursed to you pursuant to a valid
and collectible insurance policy.

 

            (d)       In connection with any proceeding for an accounting of
profits made from the purchase or sale by you of securities pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law.

 

            (e)        To the extent that such indemnification or advances of
expenses is determined to be prohibited under applicable law by a final and
nonappealable judgment of a court of competent jurisdiction.

 

11.       Maintenance of Liability Insurance.

 

            (a)        The Company agrees that, subject to subsection (c), as
long as you continue to serve as a director or officer of a Sempra Energy
Company and thereafter as long as you may be subject to any possible proceeding,
the Company shall on your behalf purchase and maintain in full force and effect
directors’ and officers’ liability insurance in reasonable amounts and coverages
from established and reputable insurers.

 

            (b)        In all directors’ and officers’ liability insurance
policies, you shall be named as an insured in such a manner as to provide you
with the same rights and benefits as are accorded to the most favorably insured
of the Company’s directors or officers.

 

            (c)        Notwithstanding the foregoing, the Company shall have no
obligation to maintain directors’ and officers’ liability insurance on your
behalf if the Company reasonably determines that such insurance is not
reasonably available, the premium costs for such insurance are disproportionate
to the amount of coverage provided, the coverage provided by such insurance is
so limited by exclusions, endorsements, or any other insurance policy terms and
conditions that it provides an insufficient benefit, or you are covered by
similar insurance maintained by another Sempra Energy Company or an affiliate
thereof.

 

            12.       Additional Indemnification Rights; Nonexclusivity. 
Notwithstanding any other provision of this agreement, the Company agrees to
indemnify and advance expenses to you to the highest extent permitted by
applicable law, notwithstanding that such indemnification or advances are not
specifically authorized by the other provisions of this agreement, the Company’s
Articles of Incorporation, the Company’s Bylaws or by statute.  In the event of
any change, after the date of this agreement, in any applicable law, statute or
rule which expands the right of a California corporation to indemnify or advance
expenses to an agent of the Company, such changes shall be ipso facto within the
purview of your rights and Company’s obligations under this agreement.  In the
event of any change in applicable law, statute or rule which narrows the right
of a California corporation to indemnify an agent of the Company, such changes,
to the extent not otherwise required by such law, statute or rule to be applied
to this agreement, shall have no effect on this agreement or your rights and the
Company’s obligations hereunder.  The indemnification and advances of expenses
provided by this agreement shall not be deemed exclusive of any rights to which
you may be entitled under the Company’s Articles of Incorporation, its Bylaws,
any agreement, any vote of shareholders or disinterested directors, the
California General Corporation Law, or otherwise, both as to action in your
official capacity and as to action in another capacity while holding such
office.  The indemnification and advances of expenses provided under this
agreement shall continue for any action taken or not taken by you while serving
in an indemnified capacity even though you may have ceased to serve in such
capacity at the time of any action or other covered proceeding.

 

13.       Acknowledgment.  Both you and the Company understand and acknowledge
that in certain instances, applicable law or public policy may prohibit or
otherwise limit the indemnification or advances of expenses intended to be
provided by this agreement.  You also understand and acknowledge that the
Company has undertaken or may in the future undertake with the Securities and
Exchange Commission in certain circumstances to submit to, and be bound by, a
court determination of your right to indemnification contemplated by this
agreement.

 

14.       Successors and Assigns.  This agreement shall be binding upon, and
shall inure to your benefit and to the benefit of your heirs, executors,
administrators and assigns, whether or not you have ceased to be an agent of the
Company.

 

15.       Separability.  Each and every paragraph, sentence, term and provision
of this agreement is separate and distinct so that if any paragraph, sentence,
term or provision thereof shall be held to be invalid or unenforceable for any
reason, such invalidity or unenforceability shall not affect the validity or
enforceability of any other paragraph, sentence, term or provision hereof.  To
the extent required, any paragraph, sentence, term or provision of this
agreement may be modified by a court of competent jurisdiction to preserve its
validity and to provide you with indemnification and advances of expenses in
connection with any proceeding to the maximum extent permitted by applicable
law.

 

16.       Savings Clause.  If this agreement or any paragraph, sentence, term or
provision of this agreement is invalidated on any ground by any court of
competent jurisdiction, the Company shall nevertheless indemnify you as to any
expenses, liabilities and settlement amounts actually and reasonably incurred by
you in connection with any proceeding to the fullest extent permitted by any
applicable paragraph, sentence, term or provision of this agreement that has not
been invalidated or by any provision of applicable law.

 

17.       Interpretation; Governing Law.  This agreement shall be construed as a
whole and in accordance with its fair meaning.  Headings are for convenience
only and shall not be used in construing meaning.  This agreement shall be
governed and interpreted in accordance with the laws of the State of California.

 

18.       Amendments.  No amendment, waiver, modification, termination or
cancellation of this agreement shall be effective unless in writing signed by
the party against whom enforcement is sought.  The rights afforded to you by
this agreement are contract rights and may not be diminished, eliminated or
otherwise affected by amendments to the Articles of Incorporation or Bylaws of
the Company or by other agreements, including directors’ and officers’ insurance
policies.

 

19.       Notices.  Any notice required to be given to the Company under this
agreement shall be directed to the Company at its principal executive offices to
the attention of the Company’s General Counsel.

 

20.       Subject Matter.  The intended purpose of this agreement is to provide
for indemnification, advances of expenses and insurance and this agreement is
not intended to affect any other aspect of any relationship between you and the
Sempra Energy Companies.

______________

 

If the foregoing is acceptable to you, please so indicate by signing the
enclosed copy of this letter and returning it to the Company whereupon this
letter shall become a binding agreement between you and the Company.

 

                                                            SEMPRA ENERGY

 

 

 

                                                            By:     
                                                           

                                                                       
                                                                        Its:
     

 

Enclosure

 

ACCEPTED:

 

 

 

                                                                       

 

 

 